DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 objected to because of the following informalities:  In line 12 the phrase “the attachment” should be - -an attachment- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2018/0281860 (Tanaka).
Regarding claim 10, Tanaka discloses a rear axle comprising: a plurality of wheel control links with at least one spring link (19 or 23) for supporting a bearing spring (22 or 24) on a vehicle body of the vehicle, which wheel control links 21a connect a rear wheel 
Regarding claim 11, Tanaka discloses that the rear axle carrier further comprises a rear bearing point 16 and at a front end a front bearing point 15 for attachment to the vehicle body.
Regarding claim 19, Tanaka discloses that the spring link is arranged in a lower link plane.
Claim(s) 10-11 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2014/0291951 (Zandbergen).
Regarding claim 10, Zandbergen discloses a rear axle comprising: a plurality of wheel control links with at least one spring link 23 for supporting a bearing spring 10 on a vehicle body of the vehicle, which wheel control links (at 9) connect  a rear wheel of the vehicle to a rear axle carrier 18, wherein the rear axle carrier comprises at least two longitudinal carriers (17, 17) which are oriented at least approximately in a vehicle longitudinal direction, and at least one cross member 18 which is oriented at least 
Regarding claim 11, Zandbergen discloses that the rear axle carrier 18 has a rear bearing point (the rear end of 17) and a front bearing point (the front end of 17).
Regarding claims 13 and 14, Zandbergen discloses that the attachment of the spring link 23 to the longitudinal carrier is arranged in a front third of the longitudinal carrier and is in a relatively immediate vicinity of the front bearing point (at end of 17, See Fig 1) of the longitudinal carrier.
Regarding claim 15, Zandbergen discloses that the rear axle carrier comprises a single cross member 18.
Regarding claim 16, Zandbergen discloses that the single cross member is connected to the two longitudinal carriers 17 such that the rear axle carrier has an H-shaped configuration.  (See Figs 1 and 4).
Regarding claims 17 and 18, Zandbergen discloses that the single crossmember is arranged on the longitudinal carrier at least approximately centrally between two link attachment points (the ends of 17, see Fig 1).
Regarding claim 19, Zandbergen shows that the spring link 23 (See Fig 3) is arranged in a lower link plane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of US Pub 2019/0283522 (Battaglia).
Regarding claim 12, Tanaka is silent regarding a propulsion unit at the rear axle.  However, Battaglia discloses that it is known to provide a motor M (Figs 5 and 6) on the rear axle to drive the rear axle and the rear wheel via an output shaft 27.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a propulsion unit to the Tanaka rear axle that provides power to the rear wheel as taught by Battaglia in order for the vehicle to function and be capable of movement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.  For example US Pub 2014/0117654 (Buschjohann) shows another example of a propulsion unit for the rear axle.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616